— ■ Action by the plaintiff wife for damages for personal injuries suffered as a consequence of falling because of a loose board in a floor of an apartment in a building owned by the defendants, which floor condition was negligently repaired by the defendants. Companion action by the plaintiff husband for loss of services and expenses. Judgments for the plaintiffs, and orders denying defendants’ motions to set the verdicts aside and for a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.